Citation Nr: 0307447	
Decision Date: 04/18/03    Archive Date: 04/24/03

DOCKET NO.  99-04 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  The propriety of the initial 50 percent rating assigned 
for post-traumatic stress 
disorder (PTSD) and dysthymia.

2.  Entitlement to a total disability rating based on 
individual unemployability
due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his son.


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from October 1964 to September 
1968.

This appeal arises from a December 1998 rating action that 
granted service connection for a psychoneurotic disorder, 
PTSD and dysthymia, and assigned an initial 30 percent rating 
from January 1995, the date of the veteran's claim.  A Notice 
of Disagreement (NOD) with the initial 30 percent rating was 
received in January 1999; inasmuch as this claim involves 
disagreement with the initial rating assigned, the Board of 
Veterans' Appeals (Board) has characterized the issue in 
accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  A Statement of the Case (SOC) was issued in March 
1999, and a Substantive Appeal was received in April 1999.  
In July 1999, the veteran and his son testified at a hearing 
before a hearing officer at the RO; a transcript of the 
hearing is of record.  By decision of October 1999, the RO 
hearing officer granted an initial 50 percent rating for a 
psychoneurotic disorder, PTSD and dysthymia, from January 
1995; a Supplemental SOC (SSOC) was later issued in October 
1999.

This appeal also arises from a February 2000 rating action 
that denied a TDIU.  A NOD was received in October 2000, and 
a SOC was issued in November 2000.  A Substantive Appeal was 
received subsequently in November 2000.  In July 2001, the 
veteran testified before the undersigned at a Board hearing 
at the RO; a transcript of the hearing is of record.  

In February 2002 and January 2003, the Board undertook 
additional development with respect to the issues on appeal, 
pursuant to authority granted 38 C.F.R. § 19.9(a)(2) (2002).  
In letters dated in September 2002 and February 2003, the RO 
notified the veteran and his representative were notified of 
the development as required by Rule of Practice 903 (codified 
at 38 C.F.R. § 20.903 (2002)).


FINDINGS OF FACT

1.  All notification and development  action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Since the January 1995 effective date of the grant of 
service connection, competent medical opinion establishes 
that the veteran's psychoneurotic disorder, PTSD and 
dysthymia, has been productive of demonstrable inability to 
obtain or retain employment.

3.  By virtue of the grant of a 100 percent schedular rating 
for a psychoneurotic disorder from January 1995, the TDIU 
issue is rendered moot.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 100 percent rating for PTSD 
and dysthymia, from January 1995, have been met .  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321 and Part 4, including §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.129, 4.130, 4.132, Diagnostic Code 9411 (as 
in effect prior to November 7, 1996).

2.  By virtue of the grant of a 100 percent schedular rating 
for service-connected PTSD and dysthymia, the veteran is 
ineligible to receive a TDIU; hence, dismissal of the claim 
is warranted.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§§ 4.16(a), 20.1302 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

For the reasons explained in more detail below, and in view 
of the Board's favorable disposition of the claim for an 
initial rating in excess of 50 percent for PTSD and 
dysthymia, the Board finds that the passage of the VCAA and 
its implementing regulations does not prevent the Board from 
rendering a decision in this case, and that all notification 
and development action needed to fairly adjudicate both 
claims on appeal has been accomplished.





II.  Analysis

A.  An Initial Rating in Excess of 50 Percent for PTSD and 
Dysthymia

Historically, by rating action of December 1998, the RO 
granted service connection and assigned an initial 30 percent 
rating under Diagnostic Codes (DCs) 9411-9433 for PTSD and 
dysthymia, from January 1995, the date of the veteran's 
claim.  By decision of October 1999, a RO hearing officer 
granted an initial 50 percent rating for PTSD and dysthymia 
from January 1995.  

Under the applicable criteria, disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based on average impairments of 
earning capacity.      38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of          two ratings 
apply under a particular DC, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, the 
Fenderson decision noted an important distinction with 
respect to an appeal involving a veteran's disagreement with 
an initial rating assigned at the time a disability is 
service connected.  Where entitlement to compensation already 
has been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of a "staged 
rating" are required.  See Fenderson, 12 Vet. App. at 126.  

In this case, the veteran has continuously prosecuted his 
January 1995 claim for service connection for a 
psychoneurotic disorder through a disagreement with the 
initial rating assigned at the time it was service connected.  
Hence, he is entitled to evaluation of that disorder under 
either criteria for evaluating mental disorders that were in 
effect prior to November 7, 1996 (under 38 C.F.R. § 4.132), 
or those in effect since November 7, 1996 (under 38 C.F.R. 
§ 4.130), whichever is more favorable to him.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  As explained in 
more detail below, the Board finds that consideration of the 
rating criteria under the revised rating schedule is not 
necessary, inasmuch as a full grant of the benefit sought on 
appeal is possible pursuant to the former applicable 
criteria.  

The veteran's PTSD and dysthymia are rated under Diagnostic 
Code 9411.  Under the version of that diagnostic code in 
effect prior to November 7, 1996, a 50 percent rating is 
warranted where the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired, and by reason of psychoneurotic 
symptoms the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  

A 70 percent rating is warranted where the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  

A 100 percent rating requires that attitudes of all contacts 
except the most intimate be so adversely affected as to 
result in virtual isolation in the community, and that there 
be totally-incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities, resulting in a profound retreat from mature 
behavior.  The individual must be demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, DC 9411 (as 
in effect prior to November 7, 1996).

In Johnson v. Brown, 7 Vet. App. 95 (1994), the United States 
Court of Veterans Appeals (the United States Courts of 
Appeals for Veterans Claims since March 1, 1999) (Court) 
upheld VA's interpretation that a 100 percent rating for a 
psychoneurotic disorder was assignable if the disability met 
any one of the 3 independent criteria required for a 100 
percent rating under the series of applicable DCs in effect 
prior to November 7, 1996.

In addition, 38 C.F.R. § 4.129 (as in effect prior to 
November 7, 1996) provides that social integration is one of 
the best evidences of mental health and reflects the ability 
to establish (together with the desire to establish) healthy 
and effective interpersonal relationships.  However, in 
evaluating impairment, social inadaptability is to be 
evaluated only as it affects industrial adaptability.  
38 C.F.R. § 4.130 (as in effect prior to November  7, 1996) 
provides that, in evaluating psychiatric disabilities, the 
severity of disability is based upon actual symptomatology as 
it affects social and industrial adaptability.  Two of the 
most important determinants of disability are time lost from 
gainful work and decrease in work efficiency.  An emotionally 
sick veteran with a good work record must not be 
underevaluated, nor must his condition be overevaluated on 
the basis of a poor work record not supported by the 
psychiatric disability picture.

After reviewing the entire evidence of record and considering 
such evidence in light of the regulatory criteria noted 
above, the Board finds that the veteran's psychiatric 
symptoms and the clinical findings support the grant of an 
initial 100 percent schedular rating for the veteran's 
service-psychoneurotic disorder, PTSD and dysthymia, from the 
January 1995 effective date of the grant of service 
connection.  

In this regard, the Board has considered the voluminous 
evidence of record including VA outpatient and hospital 
records from 1994 to 2003.  During VA hospitalization from 
September to November 1994, the veteran gave a history of 
multiple job loss and lost time from work secondary to 
alcohol abuse.  In a statement of June 1995, the veteran 
stated that he was unemployed.  On September 1995 VA 
psychiatric examination, the veteran was noted to be 
unemployed, and the diagnoses were PTSD and dysthymia.  On 
May 1996 VA outpatient evaluation, the veteran stated that he 
was unable to work because of his health problems, and the 
assessments included PTSD and depression.  On March 1998 VA 
psychiatric examination, the veteran stated that he had not 
worked since he suffered a heart attack, and the diagnoses 
included mild, chronic PTSD and mild to moderate dysthymia.  
The diagnoses during VA hospitalization in October 1998 
included PTSD and depression.  

During the July 1999 RO hearing, the veteran testified that, 
on the advice of his physicians, he had not worked since he 
had a heart attack in 1992, and that his counseling VA 
psychologist had told him that his heart condition had been 
aggravated by his PTSD.  

On September 1999 VA psychological examination, the veteran 
stated that his psychiatric disorder prevented him from 
sustaining gainful employment; the examiner opined that the 
veteran met the full criteria for a diagnosis of PTSD, and 
commented that his past use of alcohol may have been an 
attempt to cope with his PTSD symptoms.  On January 2000 VA 
psychiatric examination, the examiner noted that the veteran 
had not worked for at least 5 years, and opined that PTSD 
together with a personality disorder definitely affected his 
ability to work; the diagnoses included chronic to moderate 
PTSD and personality disorder.  

During the July 2001 Board hearing, the veteran testified 
that he had not worked since late 1991 due to a combination 
of physical and mental problems, and that his treating VA 
medical personnel had told him that he was not capable of 
working.  

On October 2002 VA psychiatric examination, the diagnoses 
included chronic, severe PTSD, a depressive disorder, alcohol 
dependence currently in remission, and avoidant personality 
disorder traits.  The examiner opined that the veteran 
currently had significant impairment related to his PTSD and 
mood disorder that effectively limited his ability to 
initiate and sustain social contacts, and resulted in a 
significant degradation of his ability to care for himself or 
sustain gainful employment; that his history of alcohol 
dependence did not currently play a significant role in his 
illness; and that he was currently unable to obtain or retain 
substantially gainful employment.  In a March 2003 
supplemental report, the same VA psychiatrist who examined 
the veteran in October 2002 opined that the veteran was 
unemployable primarily due to his psychiatric illness, 
including PTSD and dysthymia, and that he became effectively 
unable to work in approximately 1985.  

On that record, and assigning particular probative value to 
the March 2003 VA psychiatrist's opinion, the Board concludes 
that the veteran's psychiatric symptoms and the clinical 
findings support the grant of a 100 percent schedular rating 
for PTSD and dysthymia effective from the January 1995 date 
of the initial grant of service connection.  Competent and 
persuasive medical evidence establishes that his PTSD has 
rendered him demonstrably unable to obtain or retain 
employment, thus meeting one of the three independent 
criteria for a 100 percent rating under DC 9411 (as in effect 
prior to November 7, 1996) and the Court's holding in 
Johnson.  The Board finds that application of those rating 
criteria permits this grant of the maximum schedular rating 
of 100 percent for PTSD and dysthymia from the January 1995 
effective date of the grant of service connection.

B.  TDIU

In granting an initial 100 percent schedular rating for PTSD 
and dysthymia, the Board notes that the veteran is now 
ineligible for a TDIU (in some respects a "lesser" 
benefit).  A veteran is eligible for a TDIU only where the 
schedular rating is less than total.  See 38 C.F.R. 
§ 4.16(a).  Where, as in this case, the Board has assigned a 
100 percent rating since the date of the original claim 
(which, here, is the effective date of the grant of service 
connection), the TDIU is rendered moot, as there is no period 
of time during which he could have an assigned schedular 
rating of less than total.  As the appeal on the merits with 
respect to the TDIU issue has been rendered moot by virtue of 
the Board's grant of a 100 percent schedular rating for a 
psychoneurotic disorder from January 1995, the Board finds 
that the TDIU issue must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.1302.   




ORDER

An initial 100 percent schedular rating for PTSD and 
dysthymia, from January 1995, is granted, subject to the law 
and regulations governing the payment of monetary benefits.

The appeal with respect to the issue of entitlement to a TDIU 
is dismissed.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

